DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered. 
Response to Amendment
The amendment filed on 04/26/2022 has been entered.
Response to Arguments
Applicant's arguments filed 04/26/2022 concerning the amendments have been fully considered and those amendments overcome the rejections set forth in the office action having notification date of 01/27/2022.   
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 4, and 6-13 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 6, 7, and 10-13:
The prior art of record fails to teach or suggest in the context of independent claim 1 “set a first reference direction serving as a reference for determining a part of a frame image of a first VR video image to be displayed on a screen at the start of playback of the first VR video image in response to a user operation;” and “determine whether the first reference direction is used in a second VR video image different from the first VR video image;” and “perform control such that when the second VR video image starts to be played back, a part of a frame image of the second VR video image to be displayed first is displayed on the screen, the part corresponding to the first reference direction, in a case where the first reference direction is used in the second VR video image as a result of the determination.”.
Claim 8:
The prior art of record fails to teach or suggest in the context of independent claim 8 “setting a first reference direction serving as a reference for determining a part of a frame image of a first VR video image to be displayed on a screen at the start of playback of the first VR video image in response to a user operation;” and “determining whether the first reference direction is used in a second VR video image different from the first VR video image;” and “performing control such that when the second VR video image starts to be played back, a part of a frame image of the second VR video image to be displayed first is displayed on the screen, the part corresponding to the first reference direction, in a case where the first reference direction is used in the second VR video image as a result of the determination.”.
Claim 9:
The prior art of record fails to teach or suggest in the context of independent claim 9 “setting a first reference direction serving as a reference for determining a part of a frame image of a first VR video image to be displayed on a screen at the start of playback of the first VR video image in response to a user operation;” and “determining whether the first reference direction is used in a second VR video image different from the first VR video image;” and “performing control such that when the second VR video image starts to be played back, a part of a frame image of the second VR video image to be displayed first is displayed on the screen, the part corresponding to the first reference direction, in a case where the first reference direction is used in the second VR video image as a result of the determination.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613